DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,428,533 (hereinafter, the ‘533 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Rejections - 35 USC § 251
Claims 15-18 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
MPEP 1412.02 establishes a three-step test for recapture.  The three-step process is as follows:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Claims 15 and 17 are broader than claims 8 and 1. Claim 15 does not require a wall panel system, cutouts on opposed sides of the rear surface of the panel or the plurality of strings having a thickness greater than the thickness of the adhesive layer. Claim 17 does not require a pair of cutouts on opposed sides of the rear surface or placing a third wall panel between first and second wall panels such that the central portion of the third wall panel is positioned between and abutting each of the first and second wall panel to define an open space between the wall surface and the central portion of the third wall panel.
Therefore step 1 of the three-step test is met for claims 15-18.  

The step of determining whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution includes two sub-steps.  The first sub-step is to determine whether the applicant surrendered any subject matter in the prosecution of the original application.  MPEP 1412.02 defines surrendered subject matter as a claim limitation that was originally relied upon by applicant in the original prosecution to make the claims allowable over the art.  
MPEP 1412.02(I)(B)(1)(A) states “[w]ith respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, ‘[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.’ Id.”
During the prosecution of the ‘533 patent, the Examiner issued a non-final Office action on September 12, 2018. In the non-final office action, the Examiner rejected claims 1-7, 9-10 and 13 as being obvious over Poon (US 8,096,093) in view of Dao (US 9,611,654) and claims 8, 11 and 14 as being obvious over Poon in view of Dao and further in view of Mann (US 2,638,430).  
On December 12, 2018, the Applicant responded with arguments and amendments.  The Applicant amended claim 3 to overcome a rejection under 35 USC 112(b). The Applicant argued that Poon and Dao are not properly combined and do not disclose the limitations of the claims. Applicant argued that Poon does not disclose wall panels each having a body with a front surface, a rear surface and a pair of cutouts on opposed sides of the rear surface, the cutouts defining a central portion of the rear surface. Applicant also argued that Dao required the adjacent panels to be flush with one another. Regarding claims 8 and 11, Applicant argued that “Poon and Dao do not disclose an attachment layer with ridges and the adhesive layer in Mann is disposed within the tile as opposed to on an exposed cut out surface as required by claims 8 and 11. The motivation to move the adhesive layer to the exterior of the floor panel is not suggested by Mann as this would render the tile of Mann inoperable.” See SN 15/599,723, Remarks at pp. 6-8. Regarding claim 14, the Applicant argued that “claim 14 requires at least one attachment layer disposed on at least one of the rear surface and the cutouts of the panel. In contrast, Poon and Dao do not disclose attachment surfaces including ridges thereon. for the reasons stated previously with regard to the rejection of claim 8 and 11. Further, as stated previously the adhesive layer in Mann is disposed within the tile, and thus is not on a rear surface or a cut out surface, as required by claim 14.” See SN 15/599,726, Remarks of 12/12/2018 at pp. 7-8.
On February 11, 2019, the Examiner issued a non-final Office action rejecting claims 1-15 under 35 USC 112(b), claims 9-11 and 13 under 35 USC 102(a)(1) as being anticipated by Kompe (US 2013/0202841), claims 1 and 4-7 under 35 USC 103 as being obvious over Kompe, claims 2, 3 and 12 under 35 USC 103 as being obvious over Kompe in view of Poon, claim 8 under 35 USC 103 as being obvious over Kompe in view of Poon and Mann, claim 14 under 35 USC 103 as being obvious over Kompe in view of Mann and claims 15 and 16 under 35 USC 103 as being obvious over Kompe in view of Mann and Poon.
The Applicant responded on May 13, 2019 with an amendment and arguments. The Applicant canceled claim 1 and added the limitations of claim 1 into claim 4 to make it an independent claim and added the limitation “such that the central portion of the third wall panel is positioned only partially between and abutting each of the first wall panel and the second wall panel to define an open space between the wall surface and the central portion of the third wall panel”. The Applicant amended claim 9 (which issued as claim 8) to include the following limitation “wherein the central portion of the third wall panel is disposed only partially between and in engagement with adjacent sides of the first wall panel and the second wall panel”. The Applicant canceled claims 14-16 and added claims 17-20 (which claim 17 and 18 made subject matter of claims 14-16 dependent on claim 9).
In regards to claim 9 (patent claim 8), the Applicant argued that “the panels of Kompe are fully disposed between one another, such that Kompe does not disclose a third wall panel is disposed only partially between and in engagement with adjacent sides of the first wall panel and the second wall panel” (SN 15/599,723, Remarks of 5/13/2019 at p. 6). Regarding claim 4 (patent claim 1), Applicant argued “Poon expressly discloses a tile system including multiple lower tile planks and upper tile planks that are assembled into three dimensional configuration by placing an upper tile plank over edges of two adjacent lower tile planks, without any central portion of the upper tile plank positioned partially between and abutting the adjacent lower tile planks, as required by claim 4 (SN 15/599,723, Remarks of 5/13/2019 at p. 8). At p. 10 of the remarks, the Applicant repeated the previous argument and stated “as also stated previously regarding the rejection of claim 4 regarding the same limitation as discussed above in claim 9” (SN 15/599,723, Remarks of 5/13/2019 at p. 10). Regarding claims 14 and 15 (which were canceled), the claims were as follows:
14. (Original) A wall panel for attachment to a wall surface, the wall panel comprising: 
- a body with a front surface, a rear surface, and a pair of cutouts on opposed sides of the rear surface of the body, the cutouts defining a central portion of the rear surface; 
- at least one attachment layer disposed on at least one of the rear surface and the cutouts, wherein the attachment layer includes a number of ridges therein.
15. (Original) The wall panel of claim 14 wherein the attachment layer comprises: 
- an adhesive layer; and 
- a number of strings positioned within the adhesive layer, each of the number of strings having a thickness greater than the thickness of the adhesive layer.
16. (Original) The wall panel of claim 15 wherein the strings are compressible in order to form a vacuum between the strings when the panel is pressed against a surface.

In response to the amendment and remarks, the Examiner issued a Notice of Allowability with and Examiner’s amendment (which was agreed upon by the Applicant’s representative in an interview on May 21, 2019). In the Examiner’s Amendment claim 4 (patent claim 1) was amended to include the limitation “wherein the step of placing the third wall panel on the wall surface comprises placing the pair of cutouts of the third panel over adjacent sides of the first and second wall panels” and claim 9 (patent claim 8) was amended to include the limitation “to define an open space between the wall surface and the central portion of the third wall panel, wherein the first, second and third wall panels are placed on the wall surface in a stacked, three-dimensional configuration, wherein the pair of cutouts of the third panel are disposed over the adjacent sides of the first and second wall panels”.
	Therefore, the Patent Owner amended claim 8 to add the limitations of  “wherein the central portion of the third wall panel is disposed between and in engagement with adjacent sides of the first wall panel and the second wall panel”. Further, the Applicant argued on May 13, 2019 that the prior art failed to disclose “any central portion of the upper tile plank positioned partially between and abutting the adjacent lower tile planks” and on December 12, 2018 that the prior art “does not disclose wall panels each having a body with a front surface, a rear surface and a pair of cutouts on opposed sides of the rear surface, the cutouts defining a central portion of the rear surface.” Further, the Applicant surrendered claims 14-16.
Therefore, the newly presented claims must include the limitations “a pair of cutouts on opposed sides of the rear surface, the cutouts defining a central portion of the reach surface” on each of the first, second and third panels which was an argued limitation and “placing a third wall panel on the wall surface between the first wall panel and the second wall panel such that the central portion of the third wall panel is positioned between and abutting each of the first wall panel and the second wall panel to define an open space between the wall surface and the central portion of the third wall panel; and wherein the step of placing the third wall panel on the wall surface comprises placing the pair of cutouts of the third panel over adjacent sides of the first and second wall panels” which was an added and argued limitation.  Claims 15 and 17 fail to disclose any of the limitations argued as not being disclosed by the prior art.   
  
Therefore, the limitations of “a pair of cutouts on opposed sides of the rear surface, the cutouts defining a central portion of the reach surface” and “placing a third wall panel on the wall surface between the first wall panel and the second wall panel such that the central portion of the third wall panel is positioned between and abutting each of the first wall panel and the second wall panel to define an open space between the wall surface and the central portion of the third wall panel; and wherein the step of placing the third wall panel on the wall surface comprises placing the pair of cutouts of the third panel over adjacent sides of the first and second wall panels” are limitations which are considered surrendered subject matter. Further originally filed claims 14-16 are considered surrendered subject matter.

The second sub-step is to determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.   
Claims 15 and 17 are being broadened to omit the surrendered subject matter.  
Further, claim 15 is broader than claim 15 as originally filed because the instant claim 15 does not require a pair of cutouts on opposed sides of the rear surface of the body, the cutouts defining a central portion of the rear surface and that the attachment layer is disposed on the rear surface and the cutouts and the that attachment layer comprises a number of ridges therein.
Therefore step 2 of the three-part test is met.
MPEP 1412.02(I)(B)(1)(B) states “[w]ith respect to the “second step” in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.”
Therefore, the third step of the analysis does not need to be performed for claims 8-18
Therefore, claims 15-18 improperly recapture surrendered subject matter.

The third step in the recapture analysis is, to determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.  The third step include two different types of analysis that must be performed.  
First, the reissue claim must be compared to any claims canceled or amended during prosecution of the original application.  It is impermissible recapture for a reissue claim to be as broad as, or broader in scope than any claim that was canceled or amended in the original prosecution to define over the art.  Claim scope that was canceled or amended is deemed surrendered and therefore barred from reissue. Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.
Claim 15 of the instant application is broader than the canceled claims 14 and 15. 

Second, it must be determined whether the reissue claim omits or broadens any limitation that was added or argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600.  In any broadening reissue application, the examiner will determine, on a claim-by-claim basis, whether the broadening in the reissue application claim(s) relates to subject matter that was surrendered during the examination of the patent for which reissue is requested) by an amendment narrowing claim scope in order to overcome a rejection and/or argument relying on a claim limitation in order to overcome a rejection.
During the prosecution of the ‘533 patent, the Applicant argued that the prior art did not disclose the “pair of cutouts on opposed sides of the rear surface of the body, the cutouts defining a central portion of the rear surface”. Further, claims 14-16 were canceled and new claims with similar claim limitations (related to the adhesive with strings) were dependent from claim 9 which required a first wall panel, a second wall panel and a third wall panel, each wall panel including the pair of cutouts on opposed sides of the rear surface of the body, the cutouts defining a central portion of the rear surface”.  Therefore newly presented claim 15 recaptures surrendered subject matter of the canceled claims 14-16 of the ‘723 application.

Claims 15-18 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.




Claim Rejections - 35 USC § 251
Original Patent
	The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

	Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification’ ”. Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, Claim 15 claims a surface panel system with “a body with a front surface and a rear surface and a number of ridges disposed on the rear surface; an attachment layer disposed on the rear surface, the attachment layer and ridges defining channels between the surface and the attachment layer”. The specification clearly states that the ridges are formed by the attachment layer. How does the rear surface include ridges and an attachment layer as separate elements? What forms the ridges of part (a) of claim 15 other than the attachment layer?
	Therefore, claims 15, which are directed to a panel with ridges on the rear surface and a separate attachment layer do not satisfy the “original patent” requirement.
	Claims 15 and 16 are rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

Newly presented claim 17 requires that “a plurality of strings each have a thickness less than the adhesive layer”. This is not supported by the specification and it is unclear how the invention would create the claimed vacuum if the adhesive has a thickness greater than the thickness of the strings.
Therefore, claim 17, which is directed to a panel with a plurality of strings each having a thickness less than the adhesive layer.
	Claims 17 and 18 are rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly presented claim 15 states “a body with a front surface and a rear surface and a number of ridges disposed on the rear surface; an attachment layer disposed on the rear surface, the attachment layer and ridges defining channels between the surface and the attachment layer”. The specification clearly states that the ridges are formed by the attachment layer. How does the rear surface include ridges and an attachment layer? What forms the ridges of part (a) of claim 15 other than the attachment layer?
Newly presented claim 17 requires that “a plurality of strings each have a thickness less than the adhesive layer”. This is not supported by the specification and it is unclear how the invention would create the claimed vacuum if the adhesive has a thickness greater than the thickness of the strings.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "an open space" in line 1.  This limitation is indefinite because it implies that there is a different open space than the open space introduced in claim 8. Is this the same “open space” claimed in claim 8? Is it a different open space? 
The Examiner suggests changing “an open space” to --the open space--.

Claim Rejections - 35 USC §§ 102,103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102005024437 (hereinafter referred to as “Tuente”).
Regarding claim 15, Tuente discloses a surface panel system for placement on a surface, the panel system comprising: at least one panel (2) having: a) a body with a front surface and a rear surface (3) and a number of ridges (9) disposed on the rear surface (Fig, 7 and 8)), b) an attachment layer (11) disposed on the rear surface, the attachment layer and ridges defining channels (8) between the surface and the attachment layer.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tuente in view of Taylor (US 2010/0223872).
Regarding claim 16, Tuente discloses the surface panel system of claim 15. Tuente does not disclose that the adhesive is compressible. Taylor discloses that pressure sensitive adhesives are known types of adhesives. It would have been obvious to one of ordinary skill in the art at the time of effective filing date to use a pressure sensitive adhesive which is a compressible layer and forms a vacuum within channels. The rationale would have been that pressure sensitive adhesives are known adhesives and would have yielded a predictable result of creating an adhesion between the panel and the surface.
Regarding claims 17 and 18, Tuente discloses a method of assembling a decorative surface panel system, the method comprising the steps of: a) providing a plurality of panels (1), each panel of the plurality of panels having a body (2)with a front surface, a rear surface (3), and an attachment layer (2) disposed on the rear surface, the attachment layer including an adhesive layer (11) and a plurality of strings (9) each having a thickness less than the adhesive layer (Fig. 2) positioned within the adhesive layer (Fig. 2) to define compressible channels (8) between adjacent strings, and b) placing the plurality of panels on a surface with adjacent sides of the plurality of panels in engagement with one another (Fig. 2- while multiple panels are not shown, the structure of the panel is such that panels are placed adjacent to each other), wherein the step of placing the plurality of panels on the surface comprises pressing the attachment layer on each of the plurality of panels against the surface to form a vacuum within the channels. Tuente does not disclose that the adhesive is compressible. Taylor discloses that pressure sensitive adhesives are known types of adhesives. It would have been obvious to one of ordinary skill in the art at the time of effective filing date to use a pressure sensitive adhesive which is a compressible layer and forms a vacuum within channels. The rationale would have been that pressure sensitive adhesives are known adhesives and would have yielded a predictable result of creating an adhesion between the panel and the surface.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-15 of copending Application No. 17/088,657 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed floor panels with an attachment layer having ridges/channels to create a vacuum with a surface.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-14 are allowed.
The prior art of record does not disclose or suggest a third wall panel on the wall surface between a first wall panel and a second wall panel such that a central portion of the third wall panel is positioned between and abutting each of the first wall panel and the second wall panel to define and open space between the wall surface and the central portion of the third wall panel, and a pair of cutouts of the third panel over adjacent sides of the first and second wall panels.  

Response to Arguments
Applicant's arguments filed August 23, 2022 have been fully considered but they are not fully persuasive. 
The Applicant argues that the claim amendments to claim 8 overcome the rejection of claim 8 under 35 USC 251. The Examiner agrees and has withdrawn the rejection of claim 8 under 35 USC 251. 
The Applicant argues that the amendments to claims 15 and 17 have overcome the rejections under 35 USC 251. The Examiner disagrees. The Applicant argues that claims 15 and 17 are directed to overlooked aspects. This argument is not persuasive. The Applicant included claims to the ridges in the original filing (SN 15/599,723 at claim 14) which was canceled. Further, the original filing included a claim to the thickness of the strings and the adhesive (SN 15/599,723 at claim 15). Therefore, these limitations are not considered overlooked aspects. The surrender generating limitations must be included in claims 15 and 17.
The Applicant argues that the claim amendments overcome the rejection under 35 USC 112(a) for claim 17. While the amendment did overcome the rejection under 35 USC 112(a), it created a new rejection under 35 USC 112(a).
The Applicant argues that the claim amendments overcome the rejection under 35 USC 112(b). The Examiner has suggested an amendment to claim 9 to resolve the issues under 35 USC 112(b).
The Applicant argues that the claim amendments overcome the rejections under 35 USC 102 for claims 8-13 and 17 as being anticipate by Poon and for claims 14-18 under 35 USC 103 as being unpatentable over Poon in view of Farrage, JR. While the Examiner has withdrawn the rejections based on Poon and Farrage, JR., the Examiner made new rejections for claims 15-18.
The Applicant did not respond to the non-statutory double patenting rejection. The Examiner interprets this as the Applicant requesting that this rejection be held in abeyance. The rejection has been modified in light of the claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferees:	/CATHERINE S WILLIAMS/                            	Primary Examiner, Art Unit 3993                                                                                                                                                                           
		/GAS/
		Gay Ann Spahn
		Supervisory Primary Examiner, Art Unit 3993